Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: RS, c, c1), c2) c3) in Fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the in claim 4, lines 2, 3, the limitation, “wherein after the activation of the control sequence the clutch-gearbox unit disengages a clutch”; in claim 16, lines 4-6, the limitation, “an adhesion value between the driven wheels and the road is determined by using axle load data of the driven wheels and determination of the slip occurring for the introduction of a known drive torque into the drive axle”; in claim 17, lines 2, 3, the limitation: “wherein the limit values when the control sequence signal is set are smaller than when the control sequence signal is not set”; in claim 22, lines 2, 3, the limitation “wherein the wheel brakes of the driven wheels are part of a service brake and/or a parking brake”  do not have antecedent bases in the specification.
 
Claim Objections
Claims 3 and 19 are objected to because of the following informalities: in claim 3, on line 3, “includes engagin”, and in claim 19, on lines 9, 10, “controller is is configured” are grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 4, lines 2, 3, the meaning of the limitation, “wherein after the activation of the control sequence the clutch-gearbox unit disengages a clutch” is not clear. Claim 1, from which claim 4 depends, describe step a) activating a control sequence and c1) controlling a clutch-gear box unit with an engagement process. The above limitation of claim 4, contradicts the limitations of claim 1. For purposes of examination, the features of claim 1, from which claim 4 depends, will be considered the best reasonable interpretation of the limitations in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US6250448B1 to Salecker et al., which was cited by Applicant (hereinafter Salecker).
Regarding claim 1, Salecker discloses: a method for controlling a starting process of a vehicle, the method comprising: a) activating a control sequence and setting a control sequence signal {Salecker, col. 5, lines 45-52: the ignition switch 41 activates the starter of the engine 2 through an electric connection 42. A signal is also sent through the electric circuit connection 43 to the electronic unit of the actuator 15, to activate the actuator 15 as the ignition is turned on. The system is further equipped with a sensor or switch 44, e.g., a brake pedal switch, that is connected to the control unit through an electric circuit connection 45}. 
Salecker does not explicitly disclose: b) defining a maximum engine drive torque. Salecker teaches in col. 7, lines 18-21: the transmittable clutch torque 201 is regulated at a level between zero and a maximum value as required in the given situation and depending on the amount of engine torque / col. 8, lines 50-58: in the case of a control process where the transmitting capacity is adapted to the operating situation, if the currently delivered engine torque represents only a part of the maximum transmittable torque value, the clutch can be partially disengaged again at this point so that according to the method of adjusting the torque-transmitting capacity, the transmittable amount of torque is set at a level (expanded by a tolerance band) corresponding to the currently delivered engine torque.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clutch control of Salecker so that the maximum engine torque is defined in relation to the operating situation including the maximum clutch torque.
Salecker further teaches: c) e-detecting a drive request for a starting process, and in response to the drive request {Salecker, col. 5, lines 45-52}: c1) controlling a clutch-gearbox unit with an engagement process duration greater than a standard engagement process duration provided for when the control sequence is deactivated {Salecker, col. 6, lines 29-46: the control unit 100 of the electronic stability system will send a signal to the electronic control unit 50 to indicate that an ESS activity is taking place. On receiving the activity signal, the electronic control unit 50, in turn, sets a control flag signifying that the ESS is in an active state. When this flag is on, the electronic control unit 50 will take control over the amount of torque… so that the clutch is moved at least at a slower rate from its current state of engagement to the fully engaged condition [engagement process duration becomes longer]}, c2) controlling wheel slip of driven wheels by determining wheel speeds of the driven wheels and at least setting an output drive torque at the output shaft {Salecker, col. 6, lines 29-46 [control over the torque amount at clutch means setting output drive torque at the output shaft] / col. 6, lines 12-16: the electronic stability system further includes an anti-slip regulating System (ASR). If any of the wheels start slip [determining wheel speed is implied], with a given amount of power being delivered to the wheels, the ASR will intervene to stop the slippage}.
 Salecker does not explicitly disclose: c3) redefining the maximum engine drive torque depending on the wheel slip and a driving speed. Salecker teaches in col. 1, lines 40-45: a wheel slippage situation is managed by adjusting engine torque through a throttle-valve control. This reduces the power transferred through the slipping wheels and thereby cuts back on the slippage / col. 8, lines 15-19: the current operating state of the vehicle is registered based on at least a subset of the data that characterize the current state of the vehicle, i.e., engine rpm, engine torque, transmission input rpm, transmission output rpm, travel speed of the vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine torque adjusting feature of Salecker so that the maximum engine torque is redefined in relation to the operating situation including the wheel slip and driving speed.
Salecker does not explicitly disclose: d) deactivating the control sequence and resetting the control sequence signal when limit values are reached. Salecker teaches torque amount control when the electronic stability system is on (col. 6, lines 29-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control unit 50 of Salecker to be deactivated and then be reset when limit values are reached, for example, the wheel slip is below a threshold because if there is no wheel slip, the electronic stability system needs not to be on. 
Claim 4, which depends from claim 1, Salecker further teaches: wherein after the activation of the control sequence the clutch-gearbox unit disengages a clutch {Salecker, lines 1-4: the control unit generates a signal to engage or disengage the clutch only in the presence of a control signal that is generated and/or transmitted by the electronic stability system}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clutch disengaging feature of Salecker with the described invention of Salecker in order to control the clutch according to the control sequence.
Regarding claim 5, which depends from claim 1, Salecker further teaches: wherein before the controlling the wheel slip of the driven wheels, the method further comprises: a1) applying a control sequence brake pressure to wheel brakes of the driven wheels, and wherein after controlling the wheel slip of the driven wheels, the method further comprises: c2a) reducing a brake pressure on the wheel brakes of the driven wheels {Salecker, col. 6, lines 12-25: the electronic stability system further includes an anti-slip regulating system (ASR). If any of the wheels start slip, with a given amount of power being delivered to the wheels, the ASR will intervene to stop the slippage through a targeted application of the brakes to the respective wheel or wheels. This function is performed by means of wheel-rpm sensors and controllable valves to detect the slip condition and to apply a measured amount of braking force to individual wheels as required. For example, if a wheel slips as the driver is attempting to set the vehicle in motion from a stand-still, the ARS will apply or increase the brake-action at the particular wheel by a targeted control of the appropriate valve or valves in the hydraulic brake circuit of the wheel, until the slip condition disappears}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ASR of Salecker with the described invention of Salecker in order to reduce wheel slip using brake control. 
Claim 6, which depends from claim 1, Salecker further teaches: wherein before applying a control sequence brake pressure to the wheel brakes of the driven wheels, the brake pressure is increased so that the driven wheels come to a standstill {Salecker, col. 6, lines 12-25: the ARS will apply or increase the brake-action at the particular wheel by a targeted control of the appropriate valve or valves in the hydraulic brake circuit of the wheel, until the slip condition disappears [at a standstill, the slip condition disappears]}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ASR of Salecker with the described invention of Salecker in order to prevent wheel slip.
Regarding claim 7, which depends from claim 1, Salecker further teaches: wherein, in c2), the setting of the output drive torque at the output shaft is carried out by controlling at least a gearbox-transmission unit {Salecker, col.2, lines 20-23: in addition to the automated clutch action, the system also allows an automatic transmission to be controlled by means of at least one actuator and a control unit directing the actuator}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmission control feature of Salecker with the described invention of Salecker in order to utilize transmission control in preventing wheel slip.
Regarding claim 8, which depends from claim 1, Salecker further teaches: wherein during the controlling the wheel slip of the driven wheels by setting the output drive torque includes controlling an engine of the vehicle {Salecker, col. 1, lines 40-45}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the engine control feature of Salecker with the described invention of Salecker in order to utilize engine control in preventing wheel slip.
Regarding claim 9, which depends from claim 1, Salecker further teaches: wherein the controlling the wheel slip of the driven wheels by setting the output drive torque includes controlling the brake pressure of the driven wheels {Salecker, col. 6, lines 12-25}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake control feature of Salecker with the described invention of Salecker in order to utilize brake control in preventing wheel slip.
Regarding claim 10, which depends from claim 9, Salecker further teaches: wherein the controlling-the brake pressure of the driven wheels, includes carrying out a reduction of the brake pressure as a function of time or as a function of the wheel speed {Salecker, col. 6, lines 12-25: This function is performed by means of wheel-rpm sensors [wheel speed] and controllable valves to detect the slip condition and to apply a measured amount of braking force to individual wheels as required [as a function of time]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time and wheel speed based brake control feature of Salecker with the described invention of Salecker in order to include time and wheel speed as factors in brake control.
Regarding claim 11, which depends from claim 1, Salecker further teaches: wherein, upon determining a greater slip on a first driven wheel, a brake pressure is lowered on the other driven wheel of a same axle {Salecker, col. 6, lines 12-25: the ASR will intervene to stop the slippage through a targeted application of the brakes to the respective wheel or wheels [control is performed per respective wheel]. This function is performed by means of wheel-rpm sensors and controllable valves to detect the slip condition and to apply a measured amount of braking force to individual wheels as required}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASR of Salecker to lower the brake pressure on the other wheel so that the wheel slip of the first driven wheel is reduced, and to incorporate this modification with the described invention of Salecker in order to provide one way of utilizing the brake control in preventing wheel slip. 
Regarding claim 15, which depends from claim 1, Salecker further teaches: wherein during c2), stored adhesion value-slip curves are used for setting the slip which generates a maximum adhesion value {Salecker, col. 7, lines 4-8 / col. 7, lines 36-40: if the transmittable clutch torque is reduced at least to some extent, as represented by the branch 201 c of the torque curve, during the presence of an activity signal ESS_ACTIVITY=1, e.g., to cause the clutch to slip and thereby limit the amount of power reaching the wheels}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory feature of Salecker to include adhesion value-slip curves and to incorporate the modification with the described invention of Salecker in order to utilize adhesion value-slip curves as reference for slip control.
Regarding claim 16, which depends from claim 1, Salecker further teaches: wherein the defining a maximum drive torque during b) and/or the redefining a maximum drive torque during c3), an adhesion value between the driven wheels and the road is determined by using axle load data of the driven wheels and determination of the slip occurring for the introduction of a known drive torque into the drive axle {Salecker, col. 1, lines 40-45 / col. 8, lines 15-19 / col. 3, lines 1-4: FIG. 1 represents a motor vehicle 1 with an engine 2, e.g., an internal combustion engine, a clutch 3, e.g., a friction clutch, and a transmission 4. From the transmission, the drive train continues through a drive shaft 5, a differential 6, and two driving axles 7 a and 7 b which, in turn, transfer power to the driving wheels 8 a and 8 b of the vehicle / col. 1, lines 24-26: based on signals generated by sensors, the stability system keeps track of the moving or traveling condition of the motor vehicle / col. 1, lines 40-47: a wheel slippage situation is managed by adjusting engine torque through a throttle-valve control or by adjusting the braking force at individual wheels though an anti-lock braking system. This reduces the power transferred through the slipping wheels and thereby cuts back on the slippage. The electronic stability system further comprises a sensor to detect rotations of the vehicle about a vertical axis, i.e., situations where the vehicle is about to spin out of control}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salecker to determine the adhesion value and the slip using its sensor for the drive train, and to incorporate the modification with the described invention of Salecker in order to determine the road condition with known variables. 
Regarding claim 17, which depends from claim 1, Salecker further teaches: wherein the limit values when the control sequence signal is set are smaller than when the control sequence signal is not set {Salecker, col. 6, lines 29-46}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Salecker to set the limit values smaller when the control signal is set because the control signal being set means that the road condition and the driving condition are more likely to cause wheel slip and thus require stricter control. 
Regarding claim 18, which depends from claim 1, Salecker further teaches: wherein the limit value for deactivating the control sequence and resetting the control sequence signal is an adhesion value limit and/or a driving speed limit {Salecker, col. 6, lines 12-25: the ARS will apply or increase the brake-action at the particular wheel by a targeted control of the appropriate valve or valves in the hydraulic brake circuit of the wheel, until the slip condition disappears [adhesion value limit] / col. 8, lines 15-19: the current operating state of the vehicle is registered based on at least a subset of the data that characterize the current state of the vehicle, i.e., engine rpm, engine torque, transmission input rpm, transmission output rpm, travel speed of the vehicle [driving speed limit]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the slip condition and travel speed variables feature of Salecker with the described invention of Slacker in order to utilize slip state and vehicle speed as criteria for anti-slip control.
Regarding claim 19, Salecker teaches: a driving dynamics system for controlling or regulating a starting process of a vehicle, the driving dynamics system comprising: wheel speed sensors configured to output wheel speed signals corresponding to driven wheels of the vehicle, a driving dynamics controller configured to receive a gas pedal signal and the wheel speed signals and configured to output request signals to a drive unit of the vehicle {Salecker, col. 1, lines 20-25 / col. 4, lines 20-25: FIG. 1 represents a motor vehicle 1 with an engine 2, e.g., an internal combustion engine, a clutch 3, e.g., a friction clutch, and a transmission 4. From the transmission, the drive train continues through a drive shaft 5, a differential 6, and two driving axles 7 a and 7 b which, in turn, transfer power to the driving wheels 8 a and 8 b of the vehicle},  
wherein the driving dynamics controller is is configured to: activate a control sequence and set a control sequence signal; detect a drive request for a starting process, and in response to the drive request: control a clutch-gearbox unit with an engagement process duration greater than a standard engagement process duration provided for when the control sequence is deactivated, control wheel slip of the driven wheels based on the wheel speeds of the driven wheels and at least set an output drive torque at the output shaft, and redefine the maximum engine drive torque depending on the wheel slip and a driving speed; and deactivate the control sequence and reset the control sequence signal when limit values are reached {Salecker, col. 5, lines 45-52 / col. 7, lines 18-21 / col. 6, lines 29-46 / col. 6, lines 12-16 / col. 1, lines 40-45 / col. 8, lines 15-19}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clutch control of Salecker so that the maximum engine torque is defined in relation to the operating situation including the maximum clutch torque; to modify the engine torque adjusting feature of Salecker so that the maximum engine torque is redefined in relation to the operating situation including the wheel slip and driving speed; to modify the electronic control unit 50 of Salecker to be deactivated and then be reset when limit values are reached, for example, the wheel slip is below a threshold because if there is no wheel slip, the electronic stability system needs not to be on.
Regarding claim 20, which depends from claim 19, Salecker further teaches: wherein the driving dynamics controller is configured to output a gearbox control request signal to a gearbox control device and/or to output an engine torque request signal to an engine control unit {Salecker, abstract: the actuator will set the degree of clutch engagement or the amount of torque that the clutch will transmit [gearbox control request signal is implied] / col. 1, lines 40-45: a wheel slippage situation is managed by adjusting engine torque through a throttle-valve control [engine torque request signal is implied]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clutch and engine control feature of Salecker with the described invention of Salecker in order to control the clutch and engine with control signals.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of US 20190113924 A1 to Falconer et al. (hereinafter Falconer).
Regarding claim 2, which depends from claim 1, Salecker does not explicitly teach: wherein the controlling wheel slip of the driven wheels further includes determining wheel speeds of non-driven wheels.  Falconer remedies this and teaches in paragraph [0042]: the slip control process 300, described above, may begin, the autonomous vehicle controller 105 may apply powertrain torque to the driven wheels, measuring wheel speed and wheel slip to control the wheel speed to an optimal target. The autonomous vehicle controller 105 shifts the gear toward the desired direction and continuously monitors the non-driven wheels to determine if they begin to spin.
Salecker further teaches: wherein setting the output drive torque includes controlling at least the clutch-gearbox unit {Salecker, abstract: the actuator will set the degree of clutch engagement or the amount of torque that the clutch will transmit}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-driven wheel speed determining feature of Falconer with the described invention of Salecker in order to consider non-driven wheel slip in the vehicle operating situation.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of Falconer and in further view of US 20050064987 A1 to Budal et al. (hereinafter Budal). 
Claim 3, which depends from claim 2, Salecker further teaches: wherein the controlling at least the clutch gearbox unit for setting the output drive torque, includes engagin a clutch, or the wheel speeds of the driven wheels {Salecker, col. 6, lines 29-46}.  
Salecker in view of Falconer does not explicitly teach engaging a clutch with a ramp function. Budal remedies this and teaches in paragraph [0036]:  the old clutch that is assigned to the starting gear can be disengaged with a constant ramp function, and the new clutch that is assigned to the target gear can be engaged with the same ramp function, the engine torque being reduced to a minimum in order to synchronize the engine speed with the speed of the new transmission input shaft that is assigned to the target gear, and the torque of the electric motor being driven in such a manner that the vehicle acceleration desired by the driver is achieved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ram function of Budal with the described invention of Salecker in view of Falconer in order to provide smooth transition in clutch control.
Claims 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of US 6321154 B1 to Schmitt et al. (hereinafter Schmitt).
Regarding claim 12, which depends from claim 1, Salecker does not explicitly teach the limitation: wherein the activation of the control sequence is carried out when an activation signal is input by the driver. Schmitt remedies this and teaches in col. 2, lines 62-67: In order to improve drive torque control, a switchover is made in the initial vehicle movement range, i.e. in the range of low wheel speeds or vehicle speeds and/or if a driver input for initial vehicle movement is present, from a slip control function (on the basis of which the torque demand is established) to a reference engine speed control function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver input for initial vehicle movement includes activation of the slip control and to incorporate this modification with the described invention of Salecker in order to provide smooth start.
Regarding claim 13, which depends from claim 1, Salecker in view of Schmitt teaches: wherein the activation of the control sequence is carried outs upon fulfilling a decision criterion, depending on determined vehicle condition data, including one or more of the group consisting of the presence of a driver request for a starting process, the wheel slip is-being greater than a defined wheel slip limit value, and the presence of a low adhesion value {Schmitt, col. 2, lines 62-67: if a driver input for initial vehicle movement is present [driver request for a starting process] / Salecker, col. 8, lines 8-11: the start of the process can be initiated by an event such as a signal generated by a control unit, e.g., based on a comparison of the wheel-rpm rates against a given limit for the difference between wheel-rpm rates [defined wheel slip limit value] / Schmitt, col. 4, lines 13-17: with this procedure, a high wheel that is selected at the beginning of the braking intervention is always kept stable until the braking intervention has ended, for example because a change occurs in the conditions (e.g. the coefficient of friction) at the driven wheels [presence of a low adhesion value]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver input and friction base control features of Schmitt with the described invention of Salecker in order to include driver input and the friction as factors for slip control. 
Regarding claim 14, which depends from claim 13, Salecker further teaches: wherein drive forces transferable to the road are determined based on a slip of the last braking process or a slip of the last braking and acceleration processes {Salecker, col. 7, lines 4-8: by evaluating the sensor signals and by comparing the data characterizing the current travel situation with data of reference situations that are stored in memory, it is possible to take remedial action in critical travel situations}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the memory feature of Salecker with the described invention of Salecker in view of Schmitt in order to utilize last known data in slip control.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of US 20170259827 A1 to Miller, JR. et al. (hereinafter Miller, JR.).
Regarding claim 21, which depends from claim 19, Salecker does not explicitly teach:  wherein the driving dynamics controller is configured to output an ATC request signal to a brake control device.  Miller, JR. remedies this and teaches in paragraph [0003]: automatic traction control (ATC) may apply high levels of braking torque to some of the drive wheels, when necessary, to assist in accelerating the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate automatic control system (ATC) of Miller, JR. with the described invention of Salecker in order to adopt ATC in wheel slip control. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of US 20200207317 A1 to Farres et al. (hereinafter Farres).
Regarding claim 22, which depends from claim 19, Salecker does not explicitly teach: wherein the wheel brakes of the driven wheels are part of a service brake and/or a parking brake.  Farres remedies this and teaches in paragraph [0028]: the wheel brakes are provided with respective brake cylinders 6. Each one of the brake cylinders 6 is designed as a combination spring-actuated element/diaphragm cylinder. Each brake cylinder 6 therefore has a spring-actuator part which is a parking brake component and a diaphragm part which is a service brake component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel brake of Farres with the described invention of Salecker in order to adopt a parking brake integrated into a wheel brake in wheel slip control.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salecker in view of US 20080053189 A1 to Bell.
Regarding claim 23, which depends from claim 19, Salecker does not explicitly teach: wherein the wheel speed sensors are active wheel speed sensors. Bell remedies this and teaches in paragraph [0017]: active wheel speed sensors may be implemented with an integrated circuit and magnet. The integrated circuit may contain magnetic field reactive components, such as Hall Effect sensors, which detect changes in the magnetic field across the sensing unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the active wheel sensor of Bell with the described invention of Salecker in order to measure wheel speed more precisely. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190263392A1 discloses driving force control with road surface μ calculation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661